Citation Nr: 1043658	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma 
for the period prior to October 23, 2006.

2.  Entitlement to a rating in excess of 60 percent for asthma 
for the period beginning October 23, 2006.

3.  Entitlement to a total disability rating by reason of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Winston-Salem, North Carolina.  The 
Board remanded the Veteran's claim for additional development in 
November 2007.  After such development was completed, the case 
was returned to the Board.  The Board decided the Veteran's claim 
for an increased rating for his asthma in October 2009.  The 
Veteran then appealed the Board's October 2009 decision to the 
Court of Appeals for Veterans Claims (Court).  In a July 2010 
Joint Motion for Remand (JMR) the parties agreed to remand the 
case to the Board.  This was effectuated by a July 2010 Court 
Order.

In accordance with the Court's Order, which incorporated the JMR 
by reference, the appeal is REMANDED to the RO.  VA will notify 
the appellant if further action is required.


REMAND

In the July 2010 JMR the parties determined that the Board gave 
insufficient reasons and bases for its determination that 
referral to the Director, Compensation and Pension Service, for 
extraschedular consideration was not warranted.  The JMR 
instructed that the Veteran be afforded consideration of the 
propriety of an extraschedular rating.  The JMR also instructed 
that the Board consider whether the record raised an implied 
claim for TDIU and, if so, to remand this claim to the RO for 
consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Since the prior VA examination did not address the impact of the 
Veteran's asthma on his employability because the Veteran was not 
then employed, and because the Board cannot discuss the TDIU 
issue in the first instance, a new examination and discussion is 
necessary in order to assess the effects of the Veteran's asthma 
on his ability to work.  The Veteran is also service connected 
for residuals of a right fractured fifth proximal metacarpal so 
this should also be addressed in the assessment of the Veteran's 
employability.

Given the other development required, more recent treatment 
records should also be obtained.

In accordance with the Court's instructions, the case is REMANDED 
for the following actions:

1. The RO should contact the Veteran and have 
him identify all recent treatment that he 
received for his asthma and his right 
fractured fifth proximal metacarpal.  All 
identified treatment records should be 
obtained, to the extent that they are not 
already in the claims file.  More recent VA 
treatment records should also be obtained.  
If records are identified but cannot be 
obtained then this fact, as well as the 
efforts that were made to identify the 
records, should be documented in the claims 
file.  

2.  The Veteran should be scheduled for a new 
examination to determine the current severity 
of his asthma and its functional effects, 
including its effects on the Veteran's 
ability to engage in substantially gainful 
employment.  The examiner should fully 
document all of the symptoms of the Veteran's 
asthma and if and how the symptoms would 
restrict the Veteran in his ability to work.  
The examiner should also document the 
functional effects of the residuals of the 
Veteran's right fractured fifth metacarpal.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that the Veteran's 
asthma and residuals of his right fractured 
fifth proximal metacarpal alone preclude him 
for working. 

The examiner should also review the prior 
evidence on file for before and after October 
23, 2006, and discuss the pathology then 
present and indicate whether those findings 
were so significant that they would as likely 
as not have precluded employment.  Functional 
limitations should be set forth in detail.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim for an increased rating 
for his asthma.  In doing so, the RO/AMC 
should address the matter of whether an 
extraschedular evaluation is warranted for 
the Veteran's service-connected asthma under 
38 C.F.R. § 3.321(b)(1).  If appropriate, the 
matter should then be referred to the 
Director of Compensation and Pension.  
 
4.  The RO/AMC should adjudicate the 
Veteran's implied claim for TDIU.  If the 
claimed benefit is not granted a statement of 
the case should be issued if the appellant 
files a notice of disagreement.  He is 
informed that, in the face of a denial of the 
claim, for the matter to be appealed to the 
Board he must timely disagree with any 
denial, and file a timely substantive appeal 
after the statement of the case is issued.  
Failure to do so with result in the issue 
being closed by the RO and not reaching the 
Board.

5.  If the decisions on the issues in 
appellate status remain less than fully 
favorable to the Veteran, then he and his 
representative should be issued a 
supplemental statement of the case and given 
an opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


